DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 3-11, drawn to a method for providing ssRNA, the method comprising contacting RNA under conditions which allow binding of dsRNA, but not ssRNA, to a cellulose material and separating ssRNA from the material. 
Group II, claims 12-36, drawn to a method for providing ssRNA, the method comprising contacting RNA under conditions which allow binding of dsRNA and ssRNA to a cellulose material and separating ssRNA from the material under conditions which allow binding of dsRNA to the material. 
Group III, claims 46-48, drawn to ssRNA obtainable by the method of Claim 1.  
Claims 1-2 and 37-45 link Groups I and II as explained further below. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of the two groups share the common technical feature of a method according to Claim 1, that method does not represent a contribution over the prior art because it lacks novelty over Pe’ery et al. ("Synthesis and Purification of Single-Stranded RNA for Use in Experiments with PKR and in Cell-Free Translation Systems", MET, ACADEMIC PRESS, vol. 11, no. 4, 1 April 1997, pages 371-381, XP004466494), as cited in the IDS filed October 4, 2018.  
Pe’ery et al. teach purification of ssRNA from an IVT reaction (which corresponds to step (i) of Claim 1) by binding both ssRNA and dsRNA to CF-11 cellulose in a buffer containing 50% ethanol (which corresponds to step (ii) of Claim 1) and eluting RNA species with decreasing ethanol concentrations where dsRNA “is eluted last in buffer without ethanol” (which corresponds to step (iii) of Claim 1); see pg 376, right col., 1st full ¶.
because even though the inventions of the two groups share the common technical feature of a method according to Claim 178 except for the requirement for “nucleic acid recording tags compris[ing] a barcode specific for each compartment”, this method does not represent a contribution over the prior art because that feature lacks an inventive step over Samuels et al. (US 2012/0220494 A1; published 8/30/2012 and previously cited) and Hindson et al. (US 2014/0378322 A1; published 12/25/2014).  
In light of the above, the technical feature of a method of Claim 1 does not possess novelty in light of Pe’ery et al., and so it fails to constitute a contribution over the prior art and fails to be a special technical feature as required for a single general inventive concept that relates Groups I and II.  Therefore, Groups I and II lack unity of invention.

And each of Groups I and II lack unity of invention with Group III because even though the inventions of each pair (of two groups) shares the common technical feature of ssRNA provided by a method, as presented in Claims 46-48, this does not represent a contribution over the prior art because that feature lacks novelty over Kariko et al. ("Generating the optimal mRNA for therapy: HPLC purification eliminates immune activation and improves translation of nucleoside-modified, protein-encoding mRNA", NUCLEIC ACIDS RESEARCH, vol. 39, no. 21, 1 November 2011, pages e142-1, XP002696190), as cited in the IDS filed October 4, 2018.  
Kariko et al. teach ssRNA produced by in vitro transcription and purified with HPLC (see abstract).  
Therefore, the technical feature of ssRNA provided by a method does not possess novelty in light of Kariko et al., and so it fails to constitute a contribution over the prior art and fails to be a special technical feature as required for a single general inventive concept that relates each of Groups I and II to Group III.  Therefore, Groups I through III lack unity of invention.

In light of the foregoing, Group I has the special technical feature of a method with contacting RNA under conditions which allow binding of dsRNA, but not ssRNA, to a cellulose material and separating ssRNA from the material, which is not present in Group II or III.  
Group ll has the special technical feature of a method contacting RNA under conditions which allow binding of dsRNA and ssRNA to a cellulose material and separating ssRNA from the material under conditions which allow binding of dsRNA to the material, which is not present in Group I or III.
Group lll has the special technical feature of ssRNA per se, which is not present in Group I or II.

Further to the above, Claims 1-2 and 37-45 link Groups I and II.  The above restriction (lack of unity) requirement among the linked inventions is subject to the nonallowance of the linking claims, namely Claims 1-2 and 37-45.  Upon the indication of allowability of the linking claims, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise requiring all the limitations of the allowable linking claims will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The linking claims will be examined to the extent of Group I or II if either one is elected.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Within Group II, the species are as follows: 
Species A, an RNA preparation comprising ssRNA and a second buffer (as encompassed by Claims 14-20);  
Species B, an RNA preparation comprising ssRNA and a first buffer (as encompassed by Claims 21-26);  
Species 1, a method of Claim 1 without repeating steps (ii) and (iii), as exemplified by Claims 1 and 12; and 
Species 2, a method of Claim 1 with repeating steps (ii) and (iii), as encompassed by Claims 27-36.  
Applicant is required, in reply to this action, to elect a single species between A and B, as well as between 1 and 2, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
In the interest of clarity, there are four possible combinations of elected species as follows:  Species A and 1, Species A and 2, Species B and 1, and Species B and 2.  

Between Species A and B, a method comprising the first buffer and a method comprising the second buffer lack unity of invention with each other because they have distinct compositions (see e.g. Claim 15 of Species A vs Claim 22 of Species B).  
Between Species 1 and 2, a method without repetition(s) of steps and a method with repetition(s) of steps lack unity of invention with each other because the claims are materially different in the steps and materials used (see e.g. requirement for “fresh cellulose material” in Claim 27 of Species 2).  
Therefore, there is no single special technical feature required by the above described Species A and B, and Species 1 and 2, to constitute a contribution over the prior art as required for a single general inventive concept that relates all the Species.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the claims are generic as follows:  
--Claims 1-2, 12-20 and 27-45 are generic to Species A;
--Claims 1-2, 12-13 and 21-45 are generic to Species B;
--Claims 1-2, 12-26 and 37-45 are generic to Species 1; and
--Claims 1-2 and 12-45 are generic to Species 2.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635